Hondrable J&m Leahy. Director
  Cottop Rosearch Corrmi~ttee
  T&ms A 8~M College
  College Station, Texas

  IloarSir:                        Opinion Do. O-6821
                                   Rer Legality of employment and
                                   salary payments to oortain persons
                            ,'     assooiated both with A & M College
                                   and with Cotton Researoh Comittee.

       Your letter of January 21, 1944, reads as followat

   "Reremith an original and duplicate of a Cotton Research Ccmmittoe
--~-'payrollfor the month of January which authorizes the payment of
   salarjee for two members of the staff of tho ?+IginoeringXxpormisnt
   Station of the A. dcM. College of Texas, The payroll affidavit is
   exeouted by the Vice-Cirector of the Engineering Rxporiment Station
   hmotioning   as tho Frojoots Frinaipal for the Cotton Resoaroh Com-
  mittee in rasps& to the projects of the Cotton Resoaroh Committee
   being undertaken by the l%ginooring Experiment Station. The Prop
   joots &inoipal does not rocoive any form of compensation from the
   Cotton Research Committee.

  'Tha two staff members of the,Ehgineoring Exporiment Station derive
  their total compensation from the funds of the Cotton Rescarbh Com-
  mittee and are in faot bona fide faaulty mambors of the A. & M.
  College of lexns entitled to participate in thq collateral bonefits
  of suoh employment in the form of Group Ittsuranco and Teacher Retire-
  ment compensation.

  'The payroll has bean approved by a majority of the Cotton Research
  Committee as prescribed in Senate 0111 E;lo,
                                             403 of the 47th Legisla-
  ture, but conditiomod in respect to the legality of the contemplat-
  ed departure from pst practice in the administration of the Cotton
  Research Committee funds.

  “Heretofore all persons receiving componsntion from the Cotton
  Research Corrmtittee
                     have been exol.univelye~mployoosof the Committee
  assigned to the several oooporating State Institutions of higher
  learning to prosecute or assist in prosecuting certain researoh
  enterprises.
                                                               .   *




Eon. John ieahy, page 2 (O-5821)



"The basic departure from our past practice eontemplates making di-
root payments of the total conpnnsction to certain emRloyt?osof the
swveral oooporating :;tsteInstitutions of higher learning xho are
assigned to prosecuro or assist ia prosecuting tho rcsoarch enterprises
of the committee.

"!Ithas been represented that such practice is in violation of certain
priLoropinions of ths Wfico of tL3 ittorney General in rospeat to dual-
ity of employmw&, subh positions being held to be ndditl.onal 'Rasitions
of honor, trust or profit;' moreover, it has bear;ra~?rrcserted
                                                              th&t such
paym6nts of total compensation as are prwidnd in -???.apafloll do cot
conform to tho terms of the payroll affidavitin resepet to that portion
which ropresoatas that 'nope of the employocs on this payroll is~re-
coivirg salary or oompbnsation as agent, officer, or a~pointco, :ho
holds at the same time any other position of honor, trust or Frofit,
under this state, eta.', notwithstanding the fact tbt their to%al
compensation oomes from only one source, i.e., tha i&ton Research
C0m1ittes.

."In view of the foregoing, we.till Abe pleased to hove your opinion

(1) 4s to whether or not duality of employment is involved through
the functioning of the Vice-Girer,torof the Ir.g%no~ringixpcrimert
Station as Trojeots +dncipa,1 ftirthe Cotton Research Cermittoe
which contemplates an administrative function in directing research
activities 'or the Cotton Research Covaaittoowitbout compensation
in any form except out of the funds of the P.. 3:L1.College of 'iexasj

(2) as to whether or not duality of employment is involved through the
payment of salsry compensation te employees of the A. b:!A.College of
Texas out of the appropriated funds of the Cotton Rescaroh "%mm:ttee
which bad previously been sl.lcaatedby the Cotton Research Committoe
to support research undortokings at the 8. 6:K. College of Texas,
whereby the compensation paid out of the Cotton Research Qmwittee
funds is the total comkx%!sation,under the condition that such em-
ployees retain their identity with the k. & M. College to the end
that they may be pttittod to keop in force and enjoy the rights and
privileges of such association in the form of Group Insurance and
Tenchor Retirement benefits.

"If your opinion supports tho legality of the attached payrolld, xl11
you kindly submit the same to the State Comptroller of ?ublio f.cconr.ts
for paymoot."

     Subject to cortain exceptions not here pertinent, Sootion 40 of
Article XVI of our Constitution forbids arq person to hold or exercise,
at tho same time, more than one "civil office of ClDlOlUl2GIit~” In our
OHnion Hoe W?EQl we O\rlcd that R poslbka? i@ t;ho fnoulQ of t.h?o.+s
& 78. College is not a civil off'ico. Q virtue of this ruling “0 hold
.   .



    lb.     John Leahy, page 3 (O-5821)



          that noithherths enployment of the Projects Prjnoipal nor the employment
          of the other tzo individuals mentioned in your letter vio?.atestho above
          c::tedconcti~~i~lc?:?.l
                               provision.

                 Xmever, i:oci;ion 3~:of lrticle XVi of the Sonstitution is mars re-
          strictive. This i:ontionprovides in part as follows:

          "The accounting officer8 of this State shall noithor draw nor pay a xinrrant
          upon the Iraasu-y in favor of any person for sr.i.sry
                                                              or conpensation 9s agent,
          officer or~appointo6, rho hold8 at the same time sny other office or posi-
          tion of honor, trust or profit under this State or the United States . , e"

                 Tho Cotton Research Committee is an independent State agency created
          by Senate Sill 403, Acts of the Regular Session of the 47th Legislature.
          Although the various "tate sahools are directed by Senate ail1 403 to notice
          the "declaration of polioy" set forth in this legislation and, if nccessnry,
          to roviso thoir activities to conform with such poliay, the Cosaxitteois
          neither a branch nor an extramural divisl.onof azv State educational j,nsti-
          tution. Indcod, 80 strong was the legislative intent to maintain the Com-
          mittee as an independent agenoy that the 48th Legislature speoifioally pro-
          vided that none of the funds appropriated to the Committee should be used
          to "supplement any appropriation made to the various educational institu-
          tions for business rosceroh.' Sots of the 48th Legislature, R.S., 87&-877.
          TY;Oof tho individuals mentioned in your letter are agents or appointees
          of this Committee to draw their a&ire compensation from its appropriation.
          The third individual receives no oompensation from the Committoo, but
          serves at a Project Prir.oi.palfor tha Committee with respect to certain
          projects, snd has signed the affidavit appended to the payroll in question,

                 The Enginocring Experiment Station is one of the extramural divisions
          of the A. deM. College. 'Theindlvidunl who serves as Projoots Prinoipnl for
          the '&mmittee also serves as Vice-Mrcotor of the Experiment Station and
          receives his oomponaation from tha appropriation to the Station, The othar
          two individual8 mentioned in your letter are, inyour words, 'bona fide
          faoulty members of tho b. & M. College," and, as such, nre entitled to main-
          tain snd onjoy osrtain privileges as mombers of the ::tat:tg
                                                                    Teachers' Retire-
          ment System and as members of a group insurance plan. Since those faoulty
          nmbrs   racoivc no salary from the 'College,ona oan perhaps argue thnt their
          position on the faculty is not nom a "position of profit," al.thoughtho
          benefits whioh thoy enjoy through their continued ascooi.ati.on
                                                                        with the
          Teaohers' Retizwment System and with group insurance plan make this nrgu-
          ment of doubtful validity. &over8    without passing on this question, and
          even assuming for the purpose of this opinion that their present status as
          faculty members does not constitute a position of profit, no feel that
          suoh position is clearly one of honor or tIU8t. Consequently, we feel that
          uhdor the above quoted provision of the Constitution, the accounting offi-
          cers of this State may neither draw nor pay a warrant upon the treasury
          to pay thrso individuals any sal.aryor compensation for labor performed
          as an agent or appointee of the Cotton Rosonrch Committee.
l3-21.